 

 

January 2, 2007

Michael Green

30407 Hidden Valley

Castaic, CA 91384

Dear Michael:

I am pleased to confirm our offer of employment with Vitesse Semiconductor
Corporation as General Counsel, you will report directly to Chris Gardner.

Your compensation for this position will be $7,885.00 bi-weekly, which is
equivalent to $205,000.00 on an annual basis. You will receive paychecks
bi-weekly. In the event the stock option plan is reinstituted, we will also
recommend that the Board of Directors grant you an option to purchase 50,000
shares of Vitesse Common Stock at the fair market value then in effect. This
purchase would be subject to the approval of the Vitesse Board of Directors and
appropriate State and Federal agencies, as well as the vesting conditions,
exercise price and restrictions applicable to the option plan. After approval,
the details of the stock option plan would be made available to you under
separate cover.

You will also receive a sign-on bonus in the amount of $20,000. This bonus will
be paid with your first paycheck at Vitesse and will be taxable income to you.
Vitesse will withhold the appropriate federal and state taxes.

In the event of a Change of Control, you will receive Severance Pay.

“Change of Control” means each occurrence of any of the following:

(a)              The acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), of beneficial ownership of more than 51% of the aggregate
outstanding voting power of the capital stock of Vitesse;

(b)   (i) Vitesse consolidates with or merges into another entity and is not the
surviving entity or conveys, transfers or leases all or substantially all of its
property and assets to another person, or (ii) any entity consolidates with or
merges into Vitesse in a transaction pursuant to which the outstanding voting
capital stock of Vitesse is reclassified or changed into or exchanged for cash,
securities or other property, other than any such transaction described in this
clause (ii) in which no person or group (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) has, directly or indirectly,
acquired beneficial ownership of more than 51% of the aggregate outstanding
voting capital stock of Vitesse; or

 



Michael Green

January 2, 2007

Page 2 of 2

 

 

 

(c)

Approval by Vitesse’s shareholders of the complete liquidation or dissolution of
Vitesse.

“Severance Pay” means six (6) months of Executive’s base salary (at the amount
before any proposed reduction) payable in a lump sum on the date of termination
of employment.

In the event you voluntarily terminate your employment with Vitesse prior to
completing two full years of service, it is agreed that you will reimburse
Vitesse for the sign-on bonus.

This offer is contingent upon your successful passing of a background
investigation. In compliance with the Immigration Reform and Control Act of
1986, you will be required to complete the Employment Eligibility Verification
Form I-9 and to provide the necessary document(s) listed on the form (see
attached) to establish your identity and employment eligibility.

In addition, you will be required to present the following items(s) (if
applicable) as verification of the information on your application for
employment: 1) your last pay stub from your most recent employer, and 2) proof
of academic achievement (original college diploma or final transcript).

The information above must be presented during new employee orientation on your
first day of employment.

As a condition of employment, you will be required to sign a Proprietary
Information Agreement.

Again, it is a pleasure to assist you in joining the Vitesse team and I look
forward to working with you in building a truly great company.

To indicate your acceptance, please sign and return a copy of this letter to
Tarshia Player-Rodgers in the Human Resources Department.

Sincerely,

/s/ SABRA BENNETT

Sabra Bennett

Vice President, Human Resources

Accepted: /s/ MICHAEL GREEN

Date: 1/2/07

Start Date: 1/4/07

 

 

 